                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                     (Southern Division)


 ASHLEY ALBERT, et al.

                Plaintiffs,                      Case No. 8:20-CV-1936-PWG

        v.

 GLOBAL TEL*LINK CORP., et al.

                Defendants.


                                  NOTICE OF APPEARANCE

TO THE CLERK AND ALL PARTIES OF RECORD:

       Please enter the appearance of undersigned counsel, a member in good standing of the

bar of this Court, on behalf of defendant Securus Technologies, LLC. I certify that I am

admitted to practice in this Court.



Dated: July 10, 2020                                /s Jason R. Scherr
                                            Jason R. Scherr, Bar No. 25633
                                            Morgan, Lewis & Bockius, LLP
                                            1111 Pennsylvania Avenue, NW
                                            Washington, DC 20004
                                            202.739.6000 (tel.)
                                            202.739.6001 (fax)
                                            jr.scherr@morganlewis.com
